Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 17-24, 26 and 27 are pending in the present specification. The instant claims are rejected as indicated below. 

Claim Rejections - 35 USC § 112
The rejection of claims 17-24, 26 and 27 under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn.

The rejection of claims 17-24, 26 and 27 under 35 U.S.C. 112, first paragraph, scope of enablement is withdrawn.

The rejection of claims 17-24, 26 and 27 under 35 U.S.C. 112, second paragraph, is withdrawn.
Claim Rejections - 35 USC § 103
The rejection of claims 17-24, 26 and 27 under 35 USC 103 over Sarkar et al. (WO 2011/126544 cited by applicant on IDS submitted 09/25/2019) in view of Salem et al. (Biochimica et Biophysica Acta, 2015) is maintained. 
Sarkar et al. teaches 2,5-bis(alkyl/aryl amino) 1,4-benzoquinone of the formula:

    PNG
    media_image1.png
    125
    143
    media_image1.png
    Greyscale
 wherein R is heterocycloalkyl or substituted or unsubstituted phenyl, phenyl(alkyl) and x1 and x2 are selected from H or a halide (see the entire article, especially page 4, lines 1-7; claims 1, 5 and 10). The reference exemplifies compounds such as: 

    PNG
    media_image2.png
    166
    552
    media_image2.png
    Greyscale
 (see pages 5 and 6) and teaches the compounds are more potent than thymoquinone at 10μM when screened with pancreatic cancer cells and are useful in treating pancreatic cancer (see page 6, lines 2-8; page 7, lines 21-26).

The instant claims differ from the reference by reciting compounds not exemplified by Sarkar, i.e.,

    PNG
    media_image3.png
    329
    549
    media_image3.png
    Greyscale
, for alleviating or palliatively treating pancreatic, lung, breast, and prostate cancer by stabilizing G-quadruplex DNA in a telomere region of a mammalian chromosome. 
However, as noted by the court, a reference is not limited to its working examples.  It must be evaluated for what it teaches those of ordinary skill in the art. In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).
Sakar teaches R as heterocycloalkyl or substituted or unsubstituted phenyl, phenyl(alkyl) as well as equivalence between hydrogen and halogen.  Because a reference is not limited to its working examples, the skilled artisan would have the reasonable expectation that other substituted derivatives of 2,5-bis(alkyl/aryl amino) 1,4- benzoquinone, including those of the instant claims, encompassed by the genus of Sakar would also be useful in treating pancreatic cancer as taught by the reference.
In other words, each of claimed compound is encompassed by the genus taught by Sakar as follow:
R in each of BQ1, BQ2, BQ4 and BQ6 is a substituted phenyl;
R in BQ9 is a heterocycloalkyl and
R in each of BQ10, BQ12 and BQ14 is a substituted phenyl(alkyl) and, thus, the skilled 
artisan would have the reasonable expectation that said compounds would also be useful as taught by Sakar.

The instant claims also differ by reciting treating a mammal by stabilizing G- quadruplex DNA in a telomere region of a mammalian chromosome.  Said property would flow naturally from the administration of the prior art compounds for treatment of cancer as taught by Sakar.
Additionally,
Salem et al. teaches thymoquinone acts as a G-quadruplex DNA stabilizer which contributes to the inhibition of telomerase enzyme and inhibition of cancer proliferation (see the entire article, especially Conclusion, pages 339-340) and
Sakar teaches TQ-4A1, TQ-5A1 and TQ-2G at 10uM are more potent than thymoquinone:

    PNG
    media_image4.png
    161
    231
    media_image4.png
    Greyscale
, at the same concentration in treating pancreatic cancer.
Based on the teaching of Salem that the anticancer activity of thymoquinone is linked to the compounds stabilizing effect on G-quadruplex DNA, the skilled artisan in the art would have the reasonable expectation that the anticancer property of the other 1,4-benzoquinone compounds, such as, those taught by Sakar, might also be due to a stabilizing effect of the compounds on G-quadruplex DNA.  Making said determination would require only routine experimentation as evidenced by Salem.
In summary, Sarkar teaches a genus of 2,5-bis(alkyl/aryl amino) 1,4- benzoquinones for use in treating pancreatic cancer and that TQ-4A1, TQ-5A1 and TQ- 2G, are more potent than thymoquinone, which is taught by Salem to acts as a G- quadruplex DNA stabilizer.  Based on the fact that thymoquinone, like the compounds of Sarkar, is a 1,4-benzoquinone, the skilled artisan would have the reasonable expectation that the anticancer effect of the compounds of Sarkar might also be due to their ability to stabilize G-quadruplex DNA.
Therefore, the claimed invention is rendered prima facie obvious.

Response to Arguments
I.	There is no reasonable expectation that 1,4-benzoquinone compounds have an anti-cancer or G-quadruplex DNA stabilizing effect.
	According to applicant, the Examiner’s assertion that the property of stabilizing G-quadruplex DNA in a telomere region of a mammalian chromosome “would naturally flow from the administration of the prior art compounds for treatment of cancer as taught by Sarkar” and that the skilled artisan would have a reasonable expectation that the anticancer property of other 1,4-benzoquinone compounds, such as those taught by Sarkar, might also be due to a stabilizing effect of the compounds on G-quadruplex DNA is pure conjecture and is unsupported by the cited references.  
Applicant notes that thymoquinone (2-isopropyl-5-methylbenzo-1,4-quinone) lacks the 2,5-bis(aryl) structure of Sarkar’s compounds and, that the Examiner appears to be asserting that the 1,4-benzoquinone structure alone is what must be responsible for both the anti-cancer and G-quadruplex stabilizing effect.  However, according to applicant, as discussed in the Salem’s declaration filed on October 4, 2021, the teaching of Banerjee showed that although TQ-1A, TQ-2A, and TQ-3A shared the 1,4-benzoquinone structure, they were found to be biologically/ therapeutically ineffective against pancreatic cancer cells.  Instead, only TQ-4A1, TQ-5A1, and TQ-2G were found to be biologically/therapeutically effective against pancreatic cancer cells. 
Accordingly, it is applicant’s position that at least based on Banerjee, it cannot be true that a 1,4-benzoquinone structure is what must be responsible for both the anti-cancer and G-quadruplex stabilizing effect. Therefore, the combination of Sarkar and Salem cannot support a prima facie case of obviousness for this reason alone.
Applicant argues that based on Table 1 in Banerjee, it is clear that concentrations higher and lower concentrations than 10μM were utilized in the testing of the compounds and that higher dosage can be toxic for cells and render the study useless and that concentrations lower than 10μM are highly desirable in drug syntheses. 
Applicant’s argument was considered but not persuasive for the following reasons.
First, for the record, the examiner does not assert that the 1,4-benzoquinone structure alone is what must be responsible for both the anti-cancer and G-quadruplex stabilizing effect nor does the examiner discount the data presented by Banerjee.
As discussed above, the claimed compounds are encompassed by the genus taught by Sakar for use in treating pancreatic cancer as instantly claimed.  As noted by Sakar, the compounds are analogs of thymoquinone and are also more potent than thymoquinone.  As taught by Salem, thymoquinone stabilizes G-quadruplex DNA.  Based on the teachings of the prior art, the examiner position is that the claimed invention is rendered prima facie obvious.  The recitation that the treatment is by stabilizing G-quadruplex DNA in a telomere region of the mammal’s chromosome is a mechanism of action based on the compound.  Thus, said action would flow naturally from the administration of the compound in the treatment of cancer as taught by the prior art.
Second, it is well-known in the art that the lower the IC50 value, the more potent the compound and, thus, it might be desirable to obtain lower than 10μM concentrations.  However, it would require only routine experimentation for the skilled artisan to determine the potency of the prior art compounds, i.e., to determine which compound(s) would be most potent.  
As shown by Sarkar and Banerjee, some of the prior art compounds have IC50 values less than 10μM.  Also, Banerjee notes that at 25μM, thymoquinone “was able to effectively induce cell growth inhibition and apoptosis” (see page 1156, paragraph bridging cols.).  Therefore, the skilled artisan in the art would understand that a more than 10μM is not an indication that the compound is not anticancer, but that it is less potent than other compounds.  Applicant’s attention is also directed to Figure 12 showing IC50 values >10μM.
Third, as noted in the previous Office Action and contrary to applicant’s argument, the data provided by Banerjee is limited to 10μM.  In addition to page 1150 cited in the previous Office Action, applicant’s attention is directed for example to:

    PNG
    media_image5.png
    103
    413
    media_image5.png
    Greyscale
 (see page 1147, right col., 2nd paragraph);

    PNG
    media_image6.png
    135
    420
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    88
    417
    media_image7.png
    Greyscale
 (see page 1148);

    PNG
    media_image8.png
    231
    499
    media_image8.png
    Greyscale
(see page 1151; see Figs. 2B, 3B and C).  In short, based on the teaching of Banerjee, it is clear that all the data therein is based on 10μM.
Third, as taught by Sakar and Banerjee, thymoquinone is less potent than

    PNG
    media_image2.png
    166
    552
    media_image2.png
    Greyscale
and as shown in the present application, the prior art compound,

    PNG
    media_image9.png
    121
    213
    media_image9.png
    Greyscale
, taught by Sakar, stabilizes G-quadruplex DNA as instantly claimed (see for example, Fig. 8, BQ13).  Also, as set forth in the present specification, the prior art compound, 
    PNG
    media_image9.png
    121
    213
    media_image9.png
    Greyscale
 , is as selective as BQ1 and BQ9 instantly claimed (see for example, paragraphs [0139] and [0144]) and like, other compounds, such as, BQ1, BQ2, BQ4, BQ9 and BQ12, have an IC50 value greater than 10μM in most cell lines:

    PNG
    media_image10.png
    382
    556
    media_image10.png
    Greyscale
(see Fig. 12 of the present specification).  In essence, what is shown in the present specification and the prior art, i.e., differences in potencies of the compounds, would be expected by one skilled in the pharmaceutical/medical art.  As shown by the above and would be expected by the skilled artisan, the compounds would have anticancer property as taught by Sakar.
Therefore, applicant’s argument that >10μM is an indication that the compounds are biologically/therapeutically ineffective against pancreatic cancer cells is noted but as shown in the present specification and the prior art said is incorrect.
II.	The assertion that other anti-cancer compounds must have G-quadruplex stabilizing effect is not a reasonable extrapolation based on Sarkar’s TQ-4A1.
	According to applicant, one cannot conclude that because one of the huge number of compounds encompassed by Sarkar’s disclosure was found to be effective in stabilizing G-quadruplex DNA, that the other compounds of Sarkar must have an anti-cancer effect due to stabilizing G-quadruplex DNA.  It cannot be concluded that a compound effective in treating cancer means that the compound was effective because of an ability to stabilize G quadruplex DNA. Indeed, it is well known that cancer can be treated via a wide variety of biological mechanisms or combination of mechanisms, not all of which involve G quadruplex DNA.
Moreover, the claimed compounds are not illustrated in Sarkar. In view of the multiple differences in the compounds disclosed in Sarkar compared to the compounds claimed herein, it also cannot be said that the compounds of Sarkar are substantially identical to the compounds of the claims such that similar properties or efficacies could be reasonably expected.
Applicant’s argument was considered but not persuasive for the following reasons.
The claimed invention is a method of treating cancer utilizing the claimed compounds wherein the compounds stabilizes G-quadruplex DNA in a telomere region of the mammal’s chromosome.
As discussed above and in the previous Office Actions, Sakar teaches a genus of compounds, which encompasses the claimed compounds, useful in treating pancreatic cancer as claimed.  In other words, both the prior art compounds and the claimed compounds are taught to be useful as instantly claimed.  The fact that applicant discovers that the compounds stabilize G-quadruplex DNA is noted.  However, based on the teaching in the art, the skilled artisan would have the reasonable expectation that prior art compounds might also stabilize G-quadruplex DNA.  That is, as noted by MPEP § 2112.01 (II), products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable.  Additionally, as shown by applicant, the prior art compound also stabilizes G-quadruplex DNA.  
The issue here is that the prior art renders obvious the use of claimed compounds in treating cancer as instantly claimed.  Determining the effect on G-quadruplex DNA would require only routine experimentation that would have been within the level of skill of the ordinary artisan.  The fact that applicant made said determination does not render any obvious treatment method novel.
The examiner makes no assertion that other anti-cancer compounds must have G-quadruplex DNA stabilizing effect or that the anticancer effect of the compounds of Sakar are based on its effect on G-quadruplex DNA.  
The examiner only states that there is a “reasonable expectation” that the compounds taught by Sakar for treatment of pancreatic cancer would also stabilize G-quadruplex DNA and that making said determination would require only routine experimentation that would have been within the level of skill of the ordinary artisan at the time of the present invention.
Lastly, applicant argues BQ6 has shown impressive anticancer effect against the tested cell lines:

    PNG
    media_image11.png
    211
    683
    media_image11.png
    Greyscale

As evidenced by the present specification, the prior art compound, BQ13, has similar IC50 value as BQ6 in pancreatic cancer cell, i.e., more selective for pancreatic cancer cells than BQ6.  Again, what is shown is differences in potencies of the compounds in different cancer cell lines.  Said is not unexpected since the oncology art teaches numerous examples of anticancer compounds with different potencies in different cancer cells.
For these reasons, the rejection of claims 17-24, 26 and 27 under 35 USC 103 over Sarkar et al. (WO 2011/126544 cited by applicant on IDS submitted 09/25/2019) in view of Salem et al. (Biochimica et Biophysica Acta, 2015) is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628